Exhibit 10.2

EXECUTION COPY

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made and entered as of the 9th
day of March, 2007 by and between Jarden Corporation (the “Company”) and Desiree
DeStefano (“Consultant”).

WHEREAS, the Company desires to engage the services of Consultant as an
independent contractor to perform certain professional services; and

WHEREAS, the Consultant desires to be engaged by the Company on the terms and
conditions set forth in the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and intending to be legally bound, the Company and the Consultant agree
as follows:

 

1. Consulting Services to Be Provided

A. Pursuant to the terms of this Agreement, Consultant shall provide consulting
services to the Company in the areas of finance, accounting, treasury management
and mergers & acquisitions, under the specific direction of the Company’s Vice
Chairman and Chief Financial Officer or his designee (collectively, the
“Services”). Consultant agrees to devote her best efforts to the performance of
the Services and to perform the Services in a competent and professional manner.

B. Consultant shall be responsible for maintaining her own office (or home
office) during this Agreement, and the Company shall not reimburse Consultant
for the expenses of maintaining such office.

C. Consultant acknowledges and agrees that she has no authority to bind or
attempt to bind the Company by contract or otherwise, or to represent to third
parties that she has any right to so bind the Company, in any connection or for
any purpose whatsoever, it being intended that Consultant shall remain an
independent contractor and be solely responsible for her own activities.

 

2. Term

The term of this Agreement shall commence as of the date hereof and terminate
twelve (12) months following the date hereof (such period, the “Term”), unless
sooner terminated as set forth in Section 6 or extended by mutual written
agreement of the parties.

 

1



--------------------------------------------------------------------------------

3. Confidential & Proprietary Information, and Trade Secrets

A. As used herein the term “Confidential Information” means all information in
possession of either party that is not generally known to the public, whether or
not marked as “confidential,” “proprietary” or “trade secret”. Confidential
Information shall include written or printed material or diagrams, oral
communications, data contained on computer disks or hard drives or any other
means of storing information or data.

B. Consultant acknowledges that in the course of performing the Services,
Consultant will receive Confidential & Proprietary Information from the Company
and Consultant hereby agrees that it shall not at any time, during the term
hereof or thereafter, directly or indirectly, use, disclose or cause to be
disclosed any Confidential or Proprietary Information, technical or otherwise,
with respect to the Company, or any of its subsidiaries or affiliates which was
obtained by Consultant as a result of the performance of the Services to any
third party at any time, and for any reason (subject to only the exceptions
expressly set forth in this Agreement) without the prior written permission of
the Company. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing any diary, memoir, letter, story, photograph,
interview, article or description concerning any of the foregoing, publication
being deemed to include any presentation or reproduction of any written, verbal
or visual material in any communication medium

C. The parties agree that the foregoing obligations with respect to
confidentiality do not apply (i) to information which is in the public domain or
(ii) if Consultant is ordered by a court of competent jurisdiction (by means of
court issued subpoena or other court order, herein referred to as an “Order”) to
disclose the Confidential Information. In such event, Consultant shall
(x) promptly notify, in writing, the Company of its receipt of such Order and
shall afford the Company full opportunity to seek a protective order (or other
protection) to prevent the disclosure of its Confidential Information,
(y) cooperate (at no expense to the Company) with the Company in seeking such
protection from disclosure and (z) disclose only such portions of the
Confidential Information as Consultant is expressly and specifically obligated
to disclose pursuant to the Order (and not any portions thereof which are not
expressly and specifically covered by the Order).

D. Consultant represents to the Company that Consultant has not disclosed any
Confidential Information to any party prior to the execution of this Agreement.

E. Consultant agrees to return any and all Confidential Information and all
copies made to the Company upon request or upon the termination of the
Agreement.

 

4. Consulting Fees & Expenses.

A. The Company shall pay to the Consultant an hourly fee of One Hundred
Seventy-Five Dollars (US$175) per hour (or prorated portion thereof, in
increments of one-quarter hours, for fractional hours worked) for Services
rendered in accordance with

 

2



--------------------------------------------------------------------------------

the provisions hereof (the “Fee”). Consultant will submit an invoice each month
for hours worked during such month. The Company shall pay the Fee for each month
within 30 days of receipt of the invoice, by check sent to the address set forth
in Section 9 below. All payments hereunder shall be in lawful currency of the
United States.

B. The Fee is the entire compensation for any and all services rendered by
Consultant except that Consultant shall be reimbursed for any ordinary,
reasonable and necessary business expenses incurred by Consultant in performing
the Services hereunder upon submission by Consultant of receipts and other
documentation in accordance with the Company’s normal reimbursement policies and
procedures.

C. Payment of the Fee or other remuneration provided under this Agreement shall
be without deduction for withholding taxes of any type. Consultant shall be
solely and exclusively responsible for the payment of any and all income and
other taxes due on such consulting fees. Consultant shall indemnify and hold the
Company harmless for and against any and all claims, damages, losses or
obligations asserted or imposed against the Company by Consultant or any other
person in connection with payment or recovery of such funds. Consultant
acknowledges that no health, life, travel or any other insurance and/or other
personal family services and plans are being provided by the Company for
Consultant or Consultant’s family pursuant to this Agreement.

 

5. Injunctive Remedies

The parties agree that there exists no adequate remedy at law for a breach or
threatened breach of her Agreement by the Consultant and that such breach would
result in irreparable harm to the Company. Accordingly, the parties specifically
agree that in the event of a breach or a threatened breach of any provisions of
this Agreement, in addition to any other form of legal or equitable relief that
may be available to the Company hereunder the Company shall be entitled to a
preliminary and permanent injunction, without the posting of a bond, enjoining
Consultant from committing or continuing acts constituting such a breach.

 

6. Termination

Either party may terminate this Agreement upon 180 days prior written notice to
the other party. Notwithstanding the expiration or termination of this
Agreement, the obligations under Sections 3, 5 and 9 hereof shall survive
termination or expiration of this Agreement and shall continue in full force and
effect.

 

7. Compliance, Gratuities and Conflicts.

A. Consultant’s Services hereunder shall be in compliance and in accordance and
in all respects conform to all applicable statutes, laws, rules, order,
regulations, administrative or judicial order or decree of any federal, state,
local, foreign or other political, judicial or administrative body. Without
limiting the generality of the

 

3



--------------------------------------------------------------------------------

above, Consultant agrees (i) that it will not engage in transactions with
persons or entities on the (A) Denied Persons List as promulgated by the
Department of Commerce, Bureau of Industry and Security of the United States of
America and (B) the Specially Designated Nationals List, as promulgated by the
Department of Treasury, Office of Foreign Asset Control and/or any such other
list of persons or entities as generated by the U.S. government; (ii) that it
will comply with all aspects of the U.S. Foreign Corrupt Practices Act, U.S.
Anti-boycott Laws and any trade sanctions against targeted foreign countries,
terrorism sponsoring organizations and international narcotics traffickers based
on U.S. foreign policy and U.S. national security goals. Distributor can find
information on the Denied Persons List at www.bxa.doc.gov/DPL/thedeniallist.asp;
the Specially Designated Nationals List at
www.treas.gov/offices/enforcement/ofac/sdn/index.html; the U.S. Foreign Corrupt
Practices Act at www.usdoj.gov/criminal/fraud/fcpa/dojdocb.htm; and the U.S.
Anti-boycott Laws at www.bxa.doc.gov/antiboycottcompliance/default.htm.

B. By entering into this Agreement, Consultant certifies that it and its
representatives did not offer, solicit, accept or provide (or attempt to offer,
solicit, accept, or provide) any gratuity (entertainment, gifts, money, or other
thing of value) the Company or any of the Company’s representatives for the
purposes of obtaining or rewarding favorable treatment in connection with this
Agreement.

C. Consultant agrees that during the Term Consultant will not enter into any
contract, independent contractor arrangement or employment relationship that
conflicts with the terms of this Agreement or that does not permit Consultant to
perform the Services hereunder.

 

8. Relationship of the Parties; No Agency.

Consultant shall, at all times hereunder, be an independent contractor providing
services for the Company and not an employee of the Company. Consultant shall be
responsible for the nature and type of services to be rendered, shall set its
own work hours, etc. Nothing contained herein shall cause Consultant to be
deemed to be an employee or agent of, or a partner or joint venturer with, the
Company.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous.

A. This Agreement shall be governed in all respects by the laws of the State of
New York without regard to its conflict of laws. Any proceedings concerning
injunctive relief, enforcement or the interpretation of any provision of this
Agreement or any dispute arising hereunder shall be brought in courts located in
the State of New York, and each party further agrees not to bring a motion to
change such venue for any reason. Notwithstanding the preceding sentence, any
party may commence or pursue legal proceedings in any competent jurisdiction for
the purpose of enforcing a judgment obtained with respect to any dispute arising
under this Agreement. The prevailing party shall be entitled to an award of
reasonable costs and expenses, including its reasonable attorneys’ fees.

B. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof, and this Agreement may not be modified,
amended or revoked except in writing, signed by each of the parties.

C. This Agreement shall inure to the benefit of, and shall be binding upon, the
respective successors, heirs, permitted assigns, officers, employees, agents and
attorneys of any party hereto. This Agreement is personal in nature to
Consultant and may not and shall not be assigned.

D. Any notices or other communications provided for herein shall be in writing
and shall be deemed given upon the personal delivery thereof, if delivered, or,
if mailed, seventy-two (72) hours after having been deposited in the United
States mails, postage prepaid, registered or certified, return receipt requested
and addressed as follows, or by facsimile with confirmation of receipt:

If to the Company:

Jarden Corporation

555 Theodore Fremd Ave.

Rye, NY 10580

Facsimile: (914) 967-9405

Attn: Chief Financial Officer

If to Consultant:

Desiree DeStefano

_____________________

_____________________

 

5



--------------------------------------------------------------------------------

or to such other address as either party may have specified to the other party
in advance in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

In Testimony Whereof, witness the signatures of the parties as of the date first
written above.

 

DESIREE DESTEFANO

“Consultant”

   

JARDEN CORPORATION.

“The Company”

/s/ Desiree DeStefano     By:   /s/ J. David Tolbert       Name:   J. David
Tolbert       Title:   Senior Vice President, Human Resources and Corporate Risk

 

6